Citation Nr: 0940224	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.  

Service connection for a low back disability was originally 
denied by the Department of Veterans Affairs (VA) Regional 
Office (RO) in a May 1992 rating decision.  The Veteran was 
informed of this determination and of his right to appeal by 
a letter dated the following month.  A timely appeal was not 
received.  Following the Veteran's attempt to reopen the 
claim, the RO again denied service connection for a low back 
disability in a February 2001 rating action.  In an April 
2003 decision, the Board of Veterans' Appeals (Board) found 
that the evidence submitted by the Veteran was new and 
material, and remanded the claim for additional development 
of the record.  By decision dated August 2005, the Board 
denied service connection for a low back disability.  

The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated January 2007, granted a Joint Motion for Remand.  In 
June 2007, the Board again remanded the claim to ensure due 
process and to obtain additional evidence.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran's low back problems in service were acute and 
transitory and resolved without residual disability. 

2.  A chronic low back disability was initially demonstrated 
many years after service, and the preponderance of the 
competent medical evidence does not link it to service.



CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule). 

In September 2003 and June 2007 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The June 2007 letter advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was last readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include a service 
treatment record, Social Security Administration records, 
private and VA medical records, and the report of a VA 
examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the Veteran's service treatment 
records are unavailable.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The Board observes that in the June 2007 letter, the 
Veteran was advised that his service treatment records were 
not available, and he was informed that he could submit 
alternative sources of evidence, include statements from 
service medical personnel; letters written during service; 
"buddy" certificates; and medical evidence following 
service.  

The Board notes that the VA attempted to obtain morning and 
sick reports.  The Appeals Management Center contacted the 
National Archives and Records Administration (NARA), but was 
advised by a March 2009 letter that such materials were not 
among the operations unit records in its custody.  The letter 
from NARA indicated that pertinent information might be in 
the "Surgeon General Tapes" which were in the custody of 
the National Personnel Records Center (NPRC).  The Board 
notes that the National Personnel Records Center, responding 
to a request for information from the VA, reported in 
February 1992 that the Veteran's records were fire-related.  
The SGO records, if extant, would have been included in the 
response.  See VA Adjudication Manual M21-MR, Part III, 
subpart iii, 2.E.29.1 (responses to requests for service 
treatment records dated after May 1990 from the NPRC includes 
any available SGO records).  Thus, the Board finds that no 
additional records are available.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

As an initial matter the Board finds that the evidence fails 
to reflect arthritis of the spine manifest to a degree of 
10 percent or more within a year of the Veteran's separation 
from service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran asserts that service connection is warranted for 
a low back disability.  He argues that he injured his back 
during service and that he sought treatment for it while in 
service.  

The evidence supporting the Veteran's claim includes the 
Veteran's statements, the available service treatment record 
and some of the post-service medical evidence.  A January 
1954 document reflects that a physical profile was issued for 
low back pain.  It was indicated that the Veteran was to 
report to a medical facility the next month for re-
evaluation.  

Of record is a report from a private physical therapist 
apparently dated in April 1972.  It shows that the Veteran 
was being treated for right lumbosacral strain, which 
appeared to be chronic in nature.  It was stated that the 
Veteran had had the problem for many years.  Although the 
report was dated in April 1972, the Veteran reported in 
February 1992 statement that his arthritis doctor treated him 
in 1982, and that he had now been referred to a physical 
therapist with treatment in January 1991 and subsequently.  
Thus, it appears that the report may actually be dated in 
1992.  Regardless, even if dated in 1972, it still reflects 
treatment 18 years after discharge, and does not relate the 
disorder to service.

The Veteran was seen in a VA outpatient treatment clinic in 
January 1986.  He reported that he had back pain since 
service.  The diagnosis was chronic recurrent low back pain.  
An X-ray study of the lumbosacral spine in March 1986 
revealed scoliosis with moderate spurring.  In June 2000, the 
Veteran related that he experienced back pain after jumping 
out of a trench in Korea.  He reported that he received 
physical therapy for the remainder of his time in service.  
He claims he went on sick call and that he has had pain ever 
since.  The impression was chronic back pain which might be 
related to an original injury.  

The evidence against the Veteran's claim includes the post-
service medical records.  In a June 1988 statement, a private 
physician summarized the Veteran's medical history.  He noted 
that the Veteran had a history of arthritis of the back, 
secondary to a no-fault accident in February 1982.  Of record 
is a September 1989 letter written by the attorney who was 
representing the Veteran in a claim for Social Security 
Administration benefits.  This letter was addressed to a 
private physician.  It was indicated that there were medical 
reports dating to 1982 documenting the Veteran's degenerative 
arthritis of the lumbar region.  

The Veteran was afforded a VA examination of the spine in 
March 2005.  The examiner noted that he reviewed the claims 
folder.  The Veteran described his in-service injury and 
asserted that he had experienced recurrent back pain since 
then.  He maintained he had been treated with exercise 
therapy during service, but acknowledged that his main 
treatment for the low back following service had occurred 
during the previous 10 to 15 years.  Following an 
examination, the diagnosis was degenerative intervertebral 
disc disease of the lumbar spine without evidence of 
radiculopathy.  While somewhat in-artfully worded, the 
examiner's opinion reflects that the Veteran's back condition 
was likely age-related rather than secondary to the injury in 
service.  The examiner pointed out that the Veteran spent 
several years operating heavy equipment, which would not have 
been possible had there been any degree of significant injury 
to the lumbar spine during service.  

The Board acknowledges the Veteran's assertions that his 
claimed disabilities are the result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He is not, however, competent to diagnose or 
render an opinion as to the cause or etiology of any current 
spine disorder as such matter requires medical expertise 
which he is not shown to possess.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999).  Moreover, while he reports back 
pain intermittently since his in-service injury, the record 
reveals that at the earliest, there is still an 18 year gap 
between discharge from service and the first treatment for 
his back, a period during which he worked in the construction 
industry.  The Board finds the Veteran's post service 
occupation, the absence of treatment for at least 18 years 
after discharge, and evidence indicating low back problems 
following a 1982 motor vehicle accident are more probative on 
the question of continuity than the Veteran's contentions 
rendered approximately 50 years after discharge from service.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 -1337 (Fed. Cir. 
2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
veteran's lay evidence); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  In any event, even considering complaints of 
continuing symptoms, medical evidence is still required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology.  Clyburn, 12 Vet. App. at 
301-302.  The most probative opinion in this regard is 
against the claim.

The Board recognizes that following an outpatient treatment 
clinic visit in June 2000 a VA medical provider suggested the 
Veteran's back pain might be related to "an original 
injury."  The treatment provider did not provide any 
clinical findings or analysis to support his conclusion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of a physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence).  His 
finding that the currently diagnosed lumbar spine disability 
"might be" related to "an original injury" is also too 
speculative to constitute probative evidence of a nexus to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Conversely, the 2005 VA examiner rendered his opinion 
following examination of the Veteran and after a review of 
the claims folder.  The examiner noted the evidence of 
record, including the documentation in the SSA claims file, 
showing that throughout his life the Veteran had worked in 
construction performing heavy manual labor and operating 
heavy equipment.  He also noted the Veteran's report of 
having injured his back in service and having had back pain 
since then.  Based on examination and X-ray findings, he 
diagnosed the low back complaints as degenerative 
intervertebral disk disease of the lumbar spine.  He also 
provided the opinion that the low back disability was likely 
related to the Veteran's age rather than the in-service back 
injury.  He noted that the Veteran had spent many years 
operating heavy equipment following his separation from 
service, which would not have been possible had he suffered a 
significant back injury while in service.  Because that 
medical opinion was based on review of the evidence in the 
claims file and is supported by clinical findings and 
rationale, it is highly probative.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.); see also Bloom v. West, 12 Vet. App. 
185, 187 (1999).    

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
current back disorder is related to service, to include the 
back complaints noted therein.  Thus, the claim for service 
connection for a low back disability is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


